—Appeal from a judgment of the County Court of Broome County, rendered June 26, 1978, upon a verdict convicting defendant of the crime of burglary in the third degree (two counts). The defendant does not dispute his guilt of having committed two burglaries of restaurants-bars in the early morning hours of January 30, 1978. He contends that certain physical evidence seized by the police without a search warrant from an apartment shared by him and a codefendant should have been suppressed. However, this court recently affirmed the decision of the trial court denying that motion upon the appeal of the codefendant in the case of People v Karpel (66 AD2d 960) and we see no reason to depart from its holding herein. The defendant alleges in his brief that because his prior transgressions and those of his codefendant were so similar, the punishment imposed by the trial court being substantially harsher than that imposed upon his codefendant was excessive or was imposed solely because he went to trial instead of pleading guilty. However, as pointed out by the respondent, the prior criminal record of the defendant is substantial and, among other things, it includes violence toward other people as well as the use of a handgun on a prior occasion. Upon the present record, we do not find any basis for disturbing the sentence as imposed and affirm the consecutive sentences of three years to six years on each count. Judgment affirmed. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.